Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/27/2021 has been entered.

Status of Claims
In the documents filed on 10/27/2021: 
Claim(s) 1, 5, and 10-11 (and by extension its/their dependents) have been amended. 
Claim(s) 2-4 has/have been canceled. 
Claim(s) 17 is/are new. 
Claim(s) 1, 5-17 is/are pending in this application.
Claim(s) 1, 5-17 have been rejected below.

Response to Arguments
Applicant’s arguments have been considered but are moot because the grounds of rejection in the current action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged the arguments currently presented by applicant.
Claim Form and Arrangements
MPEP section 608.01(n)(IV) recites:
“A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to the sequence of claims and, in general, applicant’s sequence should not be changed. See MPEP § 608.01(j). Applicant may be so advised by using form paragraph 6.18”.

For example, claim 16 depends on claim 1 and comes after claim(s) 10 which is independent. Claim 16 should come before claim(s) 10 because of its dependency on claim 1 (claim 16 should come immediately after claim 9).
As noted above, Applicant is advised to follow the order of dependencies for claims and not separate claims that depend from a preceding claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fagan (US 2013/0240300) in view of Self (US 2006/0271263). 

With respect to claim 1 Fagan teaches a power machine comprising: 
a frame (Fagan Fig. 2-3 element 38, ¶[44-46]); 

machine function components supported by the frame (Fagan Fig. 2-3 element 34, ¶[44-46]) and configured to perform machine functions using power from the power system (Fagan Fig. 2-3 element 34, ¶[44-46]); 
a machine controller (Fagan Fig. 6  element 102, ¶[71]) configured to control the application of power from the power system to the machine function components (Fagan Fig. 6  element 102, ¶[71]); 
an operator station positioned on the frame and including a control panel (Fagan Fig. 1  element 24, ¶[37-39] note: the location where the user interface/control panel is located would read on the “operator station”); 
an operator control system including a user input module (Fagan Fig. 1  element 24, ¶[37-39]) configured to wirelessly communicate with the machine controller to communicate user input commands to the machine controller to control the machine function components and corresponding machine functions (Fagan ¶[37-39]), the operator control system further comprises a mount on which the user input module can be positioned on the control panel of the power machine (Fagan Fig. 1  element 26, ¶[37-39]), wherein the user input module is configured such that when positioned on the control panel of the power machine the user input module is accessible to an operator from the operator station (Fagan Fig. 1  element 24, ¶[37-39]) and communicates with the machine controller through a wired connection (Fagan ¶[38]), and when the user input module has been removed from the mount the user input 
determine whether the user input module is positioned on the control panel (Fagan ¶[38]); 
operate the power machine, using the machine controller, responsive to the user input commands from the user input module if the user input module is positioned on the control panel (Fagan ¶[38]); 
Fagan does not teach:
an operator proximity detection system configured to detect whether the operator is in close proximity to the power machine, when the user input module is removed from the power machine to wirelessly communicate with the machine controller, and to provide an output indicative of operator proximity information; 
wherein the machine controller is configured to control application of power from the power system to the machine function components partially as a function of the operator proximity information, the machine controller further configured to: 
if the user input module is not positioned on the control panel, determine using the operator proximity detection system whether the operator is proximate the power machine;
prevent operation of the power machine responsive to the user input commands from the user input module if the operator is determined to be proximate the power machine. 

As an initial point, regarding the limitations of “when the user input module is removed from the power machine to wirelessly communicate with the machine controller” and “if the user input module is not positioned on the control panel” these two limitations are merely stating that the performed steps are intended to be performed while the machine is operating in a wireless more. As has been clearly shown above, Fagan already teaches the concept of switching between a wireless and wired mode identical to what has been claimed by applicant. As such prior that is drawn to a remote control system the only has a wireless mode would still be analogous art for addressing these limitations because one of ordinary skill in the art would 
Self teaches an operator proximity detection system configured to detect whether the operator is in close proximity to the power machine (Self Fig. 1 element 12 ¶[22, 25]) and to provide an output indicative of operator proximity information (Self ¶[57]); 
wherein the machine controller is configured to control application of power from the power system to the machine function components partially as a function of the operator proximity information, the machine controller further configured to (Self ¶[57]): 
determine using the operator proximity detection system whether the operator is proximate the power machine (Self ¶[57]);
prevent operation of the power machine responsive to the user input commands from the user input module if the operator is determined to be proximate the power machine (Self ¶[57]).
Thus as shown above Fagan teaches a base invention of a wired/wireless system for a working machine and Self teaches an operator proximity detection system. These two references are analogous to one another because both are drawn to remote control working machines. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Fagan to apply the teachings of Self because the teaching of an operator proximity detection system taught by Self was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a wired/wireless system for a working machine taught by Fagan to yield the advantage of allowing the machine to monitor 

With respect to claim 6 Fagan as previously modified teaches a power machine further comprising a lift arm structure pivotally coupled to the frame, the machine function components including at least one lift arm actuator coupled to the lift arm structure and configured to use power from the power system to selectively raise and lower the lift arm structure (Fagan Fig. 3 element 34 ¶[44-46], Self Fig. 1 element 16 and 20 ¶[21]). 

With respect to claim 7 Fagan as previously modified teaches a power machine further comprising a traction system coupled to the frame and including at least one drive motor configured to use power from the power system to selectively propel the power machine over a support surface, the machine function components including the at least one drive motor (Self Fig. 1 element 14 ¶[21, 36]). 

With respect to claim 8 Fagan as previously modified teaches a power machine wherein the user input module comprises a smart cellular phone configured with an app to communicate the user input commands to the machine controller. 

With respect to claim 9 Fagan as previously modified teaches a power machine wherein the user input module comprises a mobile computing device configured with an app to communicate the user input commands to the machine controller (Fagan ¶[39-40]). 

With respect to claim 17 Fagan as previously modified teaches a power machine wherein the operator control system further comprises left and right joystick controllers located on the control panel with the user input module when the user input module is positioned on the control panel (Self ¶[24, 56]). It is noted that although Self only states that joysticks are an option as the operator input device and does explicitly go into low level detail to describe left and right joysticks, the choice to use more than one joystick and the positions of the joysticks would be an obvious duplication/rearrangement of parts based on the type of input device the user desired. 

Claim(s) 5 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fagan (US 2013/0240300) in view of Self (US 2006/0271263) and further in view of Plumski (US 2017/0190276).

With respect to claim 5 Fagan as previously modified teaches wherein the machine controller is further configured, when the user input module is not positioned on the mount, to: 
determine, if the operator is determined to not be proximate the power machine, whether the operator and user input module are out of a predetermined range around the power machine (Fagan Fig. 1  element 24, ¶[37-39], Self ¶[57]); and 
operate the power machine responsive to the user input commands from the user input module if it is determined that the operator and user input module are within the predetermined range (Fagan Fig. 1  element 24, ¶[37-39], Self Fig. 1 element 12 ¶[21] note this 
Fagan as modified in claim 1 does not clearly teach wherein the machine controller is further configured to shut down the power machine if it is determined that the operator and user input module are out of the predetermined range; 
Plumski teaches a machine controller for a wireless vehicle wherein the machine controller is further configured to shut down the power machine if it is determined that the operator and user input module are out of the predetermined range (Plumski ¶[51-52]); 
It is noted that although Plumski only states that the shut down occurs if the user input module (remote control) is outside the range and does not explicitly mention the operator, it is recognized by applicant that the user input module location is an indication of the location of the operator (Instant application ¶[13] wherein an rfid chip on the input module is used to determine the operator's location). Furthermore Self recognizes that the operator and device can be monitored individually (Self ¶[25]) and therefore the combination of Fagan, Self with Plumski unquestionably meets the limitations of applicant’s claims.
Thus as shown above Fagan teaches a base invention of a wired/wireless system for a working machine and Plumski teaches shutting down the power machine if it is determined that the operator and user input module are out of the predetermined range. These two references are analogous to one another because both are drawn to remote control working machines. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Fagan to apply the teachings of Plumski because the teaching of shutting down the power machine if it is determined that the operator and user 

With respect to claim 10 Fagan teaches a method of controlling operation of a power machine with an operator control system including a user input module (Fagan Fig. 1  element 24, ¶[37-39]) configured to wirelessly communicate with a machine controller to communicate user input commands to the machine controller to control machine function components and corresponding machine functions, the method comprising: 
determining, using the machine controller, whether the user input module is positioned on a control panel of an operator station of the power machine (Fagan ¶[38]); 
operating the power machine from the operator station, using the machine controller, responsive to the user input commands from the user input module if the user input module is positioned on the control panel (Fagan ¶[38]); 
Fagan does not teach
determining, if the user input module is not positioned on the control panel, using an operator proximity detection system on the power machine whether the operator is proximate the power machine and preventing, using the machine controller, operation of the power machine responsive to the user input commands from the user input module if the operator is determined to be proximate the power machine; 


Self teaches an operator proximity detection system configured to determining, using an operator proximity detection system on the power machine whether the operator is proximate the power machine and preventing, using the machine controller, operation of the power machine responsive to the user input commands from the user input module if the operator is determined to be proximate the power machine (Self Fig. 1 element 12 ¶[22, 25]) and to provide an output indicative of operator proximity information (Self ¶[57]); 

Fagan further does not teach:

determining, if the operator is determined to not be proximate the power machine, whether the operator and user input module are out of a predetermined range around the power machine; 
shutting down the power machine, using the machine controller, if it is determined that the operator and user input module are out of the predetermined range; and 
operating the power machine, using the machine controller, responsive to the user input commands from the user input module if it is determined that the operator and user input module are within the predetermined range. 


shutting down the power machine, using the machine controller, if it is determined that the operator and user input module are out of the predetermined range (Plumski ¶[51-52]); and 
operating the power machine, using the machine controller, responsive to the user input commands from the user input module if it is determined that the operator and user input module are within the predetermined range (Plumski ¶[51-52]).
It is noted that although Plumski only states that the shut down occurs if the user input module (remote control) is outside the range and does not explicitly mention the operator, it is recognized by applicant that the user input module location is an indication of the location of the operator (Instant application ¶[13] wherein an rfid chip on the input module is used to determine the operator’s location). Furthermore Self recognizes that the operator and device can be monitored individually (Self ¶[25]) and therefore the combination of Fagan, Self with Plumski unquestionably meets the limitations of applicant’s claims.
Thus as shown above Fagan teaches a base invention of a wired/wireless system for a working machine and Plumski teaches shutting down the power machine if it is determined that the operator and user input module are out of the predetermined range. These two references are analogous to one another because both are drawn to remote control working machines. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Fagan to apply the teachings of Plumski because the 

With respect to claim 11 Fagan as previously modified teaches a method wherein determining whether the user input module is positioned on the control panel further comprises determining whether the user input module is communicating with the machine controller wirelessly or through a wired connection (Fagan ¶[38]). 

With respect to claim 12 Fagan as previously modified teaches a method wherein determining, using the operator proximity detection system on the power machine, whether the operator is proximate the power machine further comprises using at least one of radar circuitry, infrared detection circuitry, cameras and video or image processing circuitry, and RFID detection circuitry to detect an RFID tag located on the user input module (Self ¶[25] at least a RFID tag). 

With respect to claim 13 Fagan as previously modified teaches a method wherein preventing, using the machine controller, operation of the power machine responsive to the 

With respect to claim 14 Fagan as previously modified teaches a method wherein preventing, using the machine controller, operation of the power machine responsive to the user input commands from the user input module if the operator is determined to be proximate the power machine further comprises turning off an engine of the power machine (Self ¶[57]). 

With respect to claim 15 Fagan as previously modified teaches a method wherein shutting down the power machine, using the machine controller, if it is determined that the operator and user input module are out of the predetermined range further comprises turning off an engine of the power machine (Plumski ¶[51-52], Self ¶[57]). 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fagan (US 2013/0240300) in view of Self (US 2006/0271263), and further in view of Thomas (US 9,321,386).

With respect to claim 16 Fagan as previously modified does not teach a power machine, wherein the operator station further comprises a platform for the operator to stand on the power machine. 

Thus as shown above Fagan teaches a base invention of a wired/wireless system for a working machine and Thomas teaches wherein the operator station further comprises a platform for the operator to stand on the power machine. These two references are analogous to one another because both are drawn to remote control working machines. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Fagan to apply the teachings of Thomas because the teaching of wherein the operator station further comprises a platform for the operator to stand on the power machine taught by Thomas was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a wired/wireless system for a working machine taught by Fagan to yield the advantage of allowing the operator to ride the machine and thus making the machine more convenient and practical to use and the results would have been predictable to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/J.S.F/ Examiner, Art Unit 3665 /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665